

ESCROW AGREEMENT

 
This Escrow Agreement, dated as of February 25, 2008 (this “Agreement”), is
entered into by and between China Solar & Clean Energy Solutions, Inc., a Nevada
corporation (the "Company"), Roth Capital Partners, LLC (the "Placement Agent")
and TRISTATE TITLE & ESCROW, LLC, with its principal offices located at 360 Main
Street, Washington, VA 22747 (the “Escrow Agent”). The Placement Agent and the
Company are sometimes referred to herein as the Escrowing Parties.


WITNESSETH:


WHEREAS, the Company, through the Placement Agent, proposes to make a private
offering pursuant to Rule 506 of Regulation D of the Securities Act of 1933, as
amended (the “Offering” and the “Act,” respectively) of approximately Fifteen
Million Dollars ($15,000,000) Dollars (the “Offering Amount”) of shares of its
$.001 par value common stock ("Common Stock") pursuant to a Subscription
Agreement and Summary, such offering to be made solely to accredited investors,
as that term is defined in the Securities Act of 1933, as amended; and


WHEREAS, the Company and the Placement Agent desire to deposit all proceeds
received from subscriptions for the Securities in the Offering (the “Escrowed
Funds”) with the Escrow Agent, to be held in escrow until joint written
instructions are received by the Escrow Agent from the Company and the Placement
Agent, from time to time, at which time the Escrow Agent will disburse the
Escrowed Funds in accordance with the instructions (a “Closing”); and


WHEREAS, Escrow Agent is willing to hold the Escrowed Funds in escrow in subject
to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:


1. Appointment of Escrow Agent. The Company and the Placement Agent hereby
appoint Escrow Agent as escrow agent in accordance with the terms and conditions
set forth herein and the Escrow Agent hereby accepts such appointment.


2. Delivery of the Escrowed Funds. 


2.1  The Placement Agent and/or the Company will direct subscribers in the
Offering to deliver the Escrowed Funds to the Escrow Agent, addressed to the
following account of the Escrow Agent:



--------------------------------------------------------------------------------


 
Account Name: Tri-State Title & Escrow, LLC
Bank: Access National Bank, Reston, VA 20191
Account No.: 2681757
ABA No: 056009039


2.2 (a) All Subscribers’ checks shall be made payable to “TRI-STATE TITLE &
ESCROW, LLC" and shall be delivered to the Escrow Agent at the address set forth
on Exhibit A hereto and shall be accompanied by a written account of
subscription in the form attached hereto as Exhibit B (the “Subscription
Information”) The Escrow Agent shall, upon receipt of a Subscription, together
with the related Purchase Price therefore, deposit the related Purchase Price of
said Subscription in the Escrow Account for collection; or (b) all funds to be
wired shall be wired to the account set forth in Section 2.1 above and written
Subscription Information shall be faxed or emailed to the Escrow Agent in
accordance with the information provided on Exhibit A.


2.3 Any checks which are received by Escrow Agent that are made payable to a
party other than the Escrow Agent shall be returned directly to the Placement
Agent together with any documents delivered therewith. Simultaneously with each
deposit, the Placement Agent shall provide the Escrow Agent with the
Subscription Information to include the name, address and taxpayer
identification number of each Subscriber and of the aggregate principal amount
of Securities subscribed for by such Subscriber. The Escrow Agent is not
obligated, and may refuse, to accept checks that are not accompanied by a
Subscription containing the requisite information.


2.4 In the event a wire transfer is received by the Escrow Agent and the Escrow
Agent has not received Subscription Information, the Escrow Agent shall notify
the Placement Agent. If the Escrow Agent does not receive the Subscription
Information by such Subscriber prior to close of business on the third business
day (days other than a Saturday or Sunday or other day on which the Escrow Agent
is not open for business in the State of Virginia) after notifying Placement
Agent of receipt of said wire, the Escrow Agent shall return the funds to the
prospective purchaser.


3. Escrow Agent to Hold and Disburse Escrowed Funds. The Escrow Agent will hold
and disburse the Escrowed Funds received by it pursuant to the terms of this
Escrow Agreement, as follows:


3.1 Upon receipt of joint instructions from the Company and the Placement Agent,
in substantially the form of Exhibit C hereto, the Escrow Agent shall release
the Escrowed Funds as directed in such instructions.


3.2 In the event this Agreement, the Escrowed Funds or the Escrow Agent becomes
the subject of litigation, or if the Escrow Agent shall desire to do so for any
other reason, the Company authorizes the Escrow Agent, at its option, to deposit
the Escrowed Funds with the clerk of the court in which the litigation is
pending, or a court of competent jurisdiction if no litigation is pending, and
thereupon the Escrow Agent shall be fully relieved and discharged of any further
responsibility with regard thereto. The Company also authorizes the Escrow
Agent, if it receives conflicting claims to the Escrow Funds, is threatened with
litigation or if the Escrow Agent shall desire to do so for any other reason, to
interplead all interested parties in any court of competent jurisdiction and to
deposit the Escrowed Funds with the clerk of that court and thereupon the Escrow
Agent shall be fully relieved and discharged of any further responsibility
hereunder to the parties from which they were received.


2

--------------------------------------------------------------------------------


 
3.3 In the event that the Escrow Agent does not receive any instructions by a
date that is 90 days from the date of this Agreement (the “Escrow Termination
Date”), all Escrowed Funds shall be returned to the parties from which they were
received, without interest thereon or deduction therefrom.


4.  Exculpation and Indemnification of Escrow Agent.


4.1  The Escrow Agent shall haven no duties or responsibilities other than those
expressly set forth herein. The Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act. The Escrow Agent shall be under no liability to the
other parties hereto or anyone else, by reason of any failure, on the part of
any party hereto or any maker, guarantor, endorser or other signatory of a
document or any other person, to perform such person’s obligations under any
such document. Except for amendments to this Escrow Agreement referenced below,
and except for written instructions given to the Escrow Agent by the Escrowing
Parties relating to the Escrowed funds, the Escrow Agent shall not be obligated
to recognize any agreement between or among any of the Escrowing Parties,
notwithstanding that references hereto may be made herein and whether or not it
has knowledge thereof.


4.2 The Escrow Agent shall not be liable to the Company, the Placement Agent or
to anyone else for any action taken or omitted by it, or any action suffered by
it to be taken or omitted, in good faith and acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Escrow Agent), statement, instrument, report, or other paper or document
(not only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Escrow Agent to be genuine and to
be signed or presented by the proper person or persons. The Escrow Agent shall
not be bound by any of the terms thereof, unless evidenced by written notice
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall give its
prior written consent thereto.


4.3 The Escrow Agent shall not be responsible for the sufficiency or accuracy of
the form, or of the execution, validity, value or genuineness of, any document
or property received, held or delivered to it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Escrow Agent be responsible or liable to the
Company, the Placement Agent or to anyone else in any respect on account of the
identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Escrow
Agreement. The Escrow Agent shall have no responsibility with respect to the use
or application of the Escrowed Funds pursuant to the provisions hereof.


3

--------------------------------------------------------------------------------


 
4.4 The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper person or persons, that a fact or an
event, by reason of which an action would or might be taken by the Escrow Agent,
does not exist or has not occurred, without incurring liability to the Company,
the Placement Agent or to anyone else for any action taken or omitted to be
taken or omitted, in good faith and in the exercise of its own best judgment, in
reliance upon such assumption.


4.5 To the extent that the Escrow Agent becomes liable for the payment of taxes,
including withholding taxes, in respect of income derived from the investment of
the Escrowed Funds, or any payment made hereunder, the Escrow Agent may pay such
taxes; and the Escrow Agent may withhold from any payment of the Escrowed Funds
such amount as the Escrow Agent estimates to be sufficient to provide for the
payment of such taxes not yet paid, and may use the sum withheld for that
purpose. The Escrow Agent shall be indemnified and held harmless against any
liability for taxes and for any penalties in respect of taxes, on such
investment income or payments in the manner provided in Section 4.6


4.6 The Escrow Agent will be indemnified and held harmless by the Company from
and against all expenses, including all counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or proceedings
involving any claim, or in connection with any claim or demand, which in any
way, directly or indirectly, arises out of or relates to this Escrow Agreement,
the services of the Escrow Agent hereunder, except for claims relating to gross
negligence by Escrow Agent or breach of this Escrow Agreement by the Escrow
Agent, or the monies or other property held by it hereunder. Promptly after the
receipt of the Escrow Agent of notice of any demand or claim or the commencement
of any action, suit or proceeding, the Escrow Agent shall, if a claim in respect
thereof is to be made against an Escrowing Party, notify each of them thereof in
writing, but the failure by the Escrow Agent to give such notice shall not
relieve any such party from any liability which an Escrowing Party may have to
the Escrow Agent hereunder.


4.7 For purposes hereof, the term “expense or loss” shall include all amounts
paid or payable to satisfy any claim, demand or liability, or in settlement of
any claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.


4

--------------------------------------------------------------------------------


 
5.  Termination of Agreement and Resignation of Escrow Agent.


5.1 This Escrow Agreement shall terminate upon disbursement of all of the
Escrowed Funds, provided that the rights of the Escrow Agent and the obligations
of the Company and the Placement Agent under Section 4 shall survive the
termination hereof.


5.2 The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by giving the Company and the Placement Agent at least
five (5) business days written notice thereof (the “Notice Period”). As soon as
practicable after its resignation, the Escrow Agent shall, if it receives notice
from the Company and the Placement Agent within the Notice Period, turn over to
a successor escrow agent appointed by the Company and the Placement Agent all
Escrowed Funds (less such amount as the Escrow Agent is entitled to retain
pursuant to Section 7) upon presentation of the document appointing the new
escrow agent and its acceptance thereof. If no new agent is so appointed within
the Notice Period, the Escrow Agent shall return the Escrowed Funds to the
parties from which they were received without interest or decoction.


6.  Form of Payments by Escrow Agent.


6.1 Any payments of the Escrowed Funds by the Escrow Agent pursuant to the terms
of this Escrow Agreement shall be made by wire transfer unless directed to be
made by check by the Escrowing Parties.


6.2  All amounts referred to herein are expressed in United States Dollars and
all payments by the Escrow Agent shall be made in such dollars.


7. Compensation. Escrow Agent shall be entitled to the following compensation
from the Company:
 
7.1 Documentation Fee: The Company shall pay a documentation fee to the Escrow
Agent of $___________, out of the Closing.


7.2 Closing Fee: The Company shall pay a fee of $_____ to the Escrow Agent at
each Closing. For purposes of this Section 7.2, a Closing shall mean each time
the Escrow Agent receives joint instructions from the Company and the Placement
Agent to disburse Escrowed Funds in accordance with the terms of this Agreement.


7.3 Interest : The Company hereby agrees that Escrow Agent shall retain 100% of
the interest earned during the time the Escrowed Funds are held in escrow
hereunder.


8. Notices. All notices, requests, demands, and other communications provided
herein shall be in writing, shall be delivered by hand or by first-class mail,
shall be deemed given when received and shall be addressed to parties hereto at
their respective addresses first set forth on Exhibit A hereto.


5

--------------------------------------------------------------------------------


 
9. Further Assurances. From time to time on and after the date hereof, the
Company and the Placement Agent shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do and cause to be
done such further acts as the Escrow Agent shall reasonably request (it being
understood that the Escrow Agent shall have no obligation to make any such
request) to carry out more effectively the provisions and purposes of this
Escrow Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.


10. Consent to Service of Process. The Company and the Placement Agent hereby
irrevocably consent to the jurisdiction of the courts of the State of Virginia
and of any Federal court located in such state in connection with any action,
suit or proceedings arising out of or relating to this Escrow Agreement or any
action taken or omitted hereunder, and waives personal service of any summons,
complaint or other process and agrees that the service thereof may be made by
certified or registered mail directed to it at the address listed on Exhibit A
hereto.


11. Miscellaneous.


11.1 This Escrow Agreement shall be construed without regard to any presumption
or other rule requiring construction against the party causing such instrument
to be drafted. The terms “hereby,” “hereof,” “hereunder,” and any similar terms,
as used in this Escrow Agreement, refer to the Escrow Agreement in its entirety
and not only to the particular portion of this Escrow Agreement where the term
is used. The word “person” shall mean any natural person, partnership,
corporation, government and any other form of business of legal entity. All
words or terms used in this Escrow Agreement, regardless of the number or gender
in which they were used, shall be deemed to include any other number and any
other gender as the context may require. This Escrow Agreement shall not be
admissible in evidence to construe the provisions of any prior agreement.


11.2 This Escrow Agreement and the rights and obligations hereunder of the
Company and Placement Agent may not be assigned. This Escrow Agreement and the
rights and obligations hereunder of the Escrow Agent may be assigned by the
Escrow Agent. This Escrow Agreement shall be binding upon and inure to the
benefit of each party’s respective successors, heirs and permitted assigns. No
other person shall acquire or have any rights under or by virtue of this Escrow
Agreement. This Escrow Agreement may not be changed orally or modified, amended
or supplemented without an express written agreement executed by the Escrow
Agent and all Escrowing Parties. This Escrow Agreement is intended to be for the
sole benefit of the parties hereto and their respective successors, heirs and
permitted assigns, and none of the provisions of this Escrow Agreement are
intended to be, nor shall they be construed to be, for the benefit of any third
person.


6

--------------------------------------------------------------------------------


 
11.3 This Escrow Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Virginia. The representations and
warranties contained in this Escrow Agreement shall survive the execution and
delivery hereof and any investigations made by any party. The headings in this
Escrow Agreement are for purposes of reference only and shall not limit or
otherwise affect any of the terms thereof.


12.  Execution of Counterparts. This Escrow Agreement may be executed in a
number of counterparts, by facsimile, each of which shall be deemed to be an
original as of those whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Escrow Agreement shall
become binding when one or more of the counterparts hereof, individually or
taken together, are signed by all the parties.


IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement on the day and year first above written.


ESCROW AGENT:


TRI-STATE TITLE & ESCROW, LLC


By: ______________________________
Guy W. Turner, President
 
COMPANY:
 
CHINA SOLAR & CLEAN ENERGY SOLUTIONS, INC.
 
By:_______________________________
  Name:
  Title:
 
PLACEMENT AGENT:
 
ROTH CAPITAL PARTNERS, LLC
 
By:_______________________________
  Name:
  Title:
 
7

--------------------------------------------------------------------------------



EXHIBIT A


PARTIES TO AGREEMENT


Company Name: China Solar & Clean Energy Solutions, Inc.
Attention:
Address:
City & State:
Telephone:
Fax:
Email:




____________________________________ 
(Signature)    


Tri-State Title & Escrow, LLC
360 Main Street
P.O. Box 391
Washington, VA 22747
Telephone: (800) 984-2155 
Attention: Johnnie L. Zarecor
Telephone: (540) 675-2155 Fax: (540) 675-3155
Email escrow@tristatetitle.net




____________________________
Guy W. Turner, President




Roth Capital Partners, LLC
24 Corporate Plaza
Newport Beach, CA 92660
Telephone:
Fax:
Email:


____________________________
(Signature)
 
8

--------------------------------------------------------------------------------




EXHIBIT B


SUBCRIPTION INFORMATION


 



Name of Subscriber           Address of Subscriber                      
$ Amount of Securities Subscribed 
         
Subscription Amount Submitted Herewith
         
Taxpayer ID Number/Social Security Number
   

   
9

--------------------------------------------------------------------------------



EXHIBIT C


DISBURSEMENT REQUEST


Pursuant to that certain Subscription Agreement and Summary by and among China
Solar & Clean Energy Solutions, Inc., Roth Capital Partners, LLC and TRISTATE
TITLE & ESCROW, LLC, the Company and Placement Agent hereby requests
disbursement of funds in the amount and manner described below from Cardinal
Bank account number 0560024931, styled Tri-State Title & Escrow, LLC Escrow
Account.
 

Please disburse to:           Amount to disburse:           Form of
distribution:           Payee:             Name:       Address:      
City/State:       Zip:                 Please disburse to:          
Amount to disburse:
         
Form of distribution:
         
Payee:
      Name:       Address:       City/State:       Zip:    

 
Subscriptions Accepted From
 

Subscriber   Amount                                    
Total:
   

 
10

--------------------------------------------------------------------------------


     

 
Statement of event or condition which calls for this request for disbursement:
                   




        Company Name  
   
   
    By:     Name:     Date:  




        By:     Name:     Title:     Date:  

 
11

--------------------------------------------------------------------------------

